DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
Remarks 
Claims 1 and 5 have been amended. Claims 2, 6, 7, 17-26, 28-30, 33 and 35 have been canceled. Claims 3, 4, 8-16 and 27 are as previously presented. Claims 31-32, 34 are withdrawn from consideration. Claims 1, 3-5, 8-16 and 27 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rossier (US 4,195,120), and further in view of Geng (US 2009/0202904) and Chalilpoyil (US 5,401,590) or just using Chalilpoyil as evidence.
As to claim 1, Rossier discloses an alkaline electrochemical cell (column 1 lines 14-40), comprising:
a) a container (column 1 lines 14-44, the cell is retained in a conductive container), and 
b) an electrode assembly disposed within the container and comprising a cathode, an anode, a separator (column 1 lines 14-44 and column 2 lines 50-66), an alkaline electrolyte solution (column 1 lines 14-44, alkaline electrolyte), and a long-chain surfactant (column 2 lines 30-50), wherein the long-chain surfactant has the structure:
R1-(R2Y)n-R3, (column 2 lines 30-50)
wherein R1 is a hydrophobic group (column 2 lines 30-50, R is the same compounds as R1)
R2 is selected from the group consisting of ethylene and propylene (column 2 lines 30-50, R2 is the Et which is ethylene)
Y is selected from the group consisting of O and S (column 2 lines 30-50, Y is O) 
R3 is a hydrophilic group (column 2 lines 30-50, X=1 and Y=2, M is H is makes R3 phosphonate), and 
wherein, the alkaline electrochemical cell does not comprise more than one surfactant (throughout Rossier, Rossier does discuss other surfactant that are known but not using them thus only the inventive surfactant is used).
prima facie case of obviousness exists (see MPEP 2144.05 I).
Rossier is silent to wherein the separator is located between the cathode and anode, and wherein, n ≥ 16.  Geng discloses an alkaline electrochemical cell (abstract and [0005]) wherein the separator is located between anode and cathode and the general construction of an alkaline electrochemical cell (figures 8A, 8B and 9, [0019]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the construction of the alkaline electrochemical cell from Geng within Rossier as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I A and C). Furthermore, it would have been obvious to one or ordinary skill within the art at the time of the effective filling date of the invention to adjust n as a mere change in size (see MPEP 2144.04 IV A) as the size of the polymer would just increase or a mere obvious to try given a finite number of options (see MPEP 2143 I E).  
Alternatively, as Rossier does not discloses n. Chalilpoyil discloses a surfactant used within an alkaline electrochemical cell (abstract and column 1 lines 10-34) wherein the surfactant is a long-chain surfactant having the structure: R1-(R2Y)n-R3, (formula A, column 5 lines 8-36; Chalilpoyil) wherein R1 is a hydrophobic group (formula A, column 5 lines 8-36, alkyl, aryl and alkylaryl; Chalilpoyil) R2 is selected from the group consisting of ethylene and propylene (formula A, column 5 lines 8-36; -CH2CH2-; Chalilpoyil) Y is selected from the group consisting of O and S (formula A, column 5 lines 8-36; O; Chalilpoyil) R3 is a hydrophilic group (formula A, column 5 lines 8-36; phoric acid moieties –OPO3H2; Chalilpoyil), and n ≥ 16 (formula or as a mere simple substitution of one known element for another to obtain predictable results. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  
As to claim 3, modified Rossier discloses wherein, R1 is selected from the group consisting of branched or unbranched alkyl, alkenyl, alkynyl, aryl, phenyl, benzyl, phenylalkyl, cycloalkyl, and cycloalkenyl groups (formula A, column  5 lines 8-36; Chalilpoyil; column 2 lines 30-50; Rossier).
As to claim 4, modified Rossier discloses wherein, R3 is selected from the group consisting of phosphate, phosphate ester, sulfate, sulfate ester, sulfonate, carboxylate, amino, thiol, and hydroxyl groups (formula A, column 5 lines 8-36; phoric acid moieties –OPO3H2; Chalilpoyil; column 2 lines 30-50; Rossier when y=2 and M=H). 
As to claim 5, modified Rossier discloses wherein, n ≥ 30 (column 5 lines 8-36; n is typically between 3 and 40; Chalilpoyil; and/or MPEP 2144.05 II). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie
As to claim 8, modified Rossier discloses wherein, R2 is ethylene (formula A, column 5 lines 8-36; -CH2CH2-; Chalilpoyil; column 2 lines 30-50; Rossier, Et is ethylene) and Y is O (formula A, column 5 lines 8-36; O; Chalilpoyil; column 2 lines 30-50; Rossier). 
As to claim 9, modified Rossier discloses wherein, R1 is a phenylalkyl group (formula A, column 5 lines 8-36; alkylary or aryl, Chalilpoyil; column 2 lines 30-50; phenyl, Rossier). For Chalilpoyil while alkylary or aryl is not necessarily, a phenylalkyl group as it does not specifically discloses the six carbon ring. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the alkylary or aryl have a six carbon ring given a finite number of options (see MPEP 2143 I E). Further, Chalilpoyil discloses the surfactant in formula B, wherein R2 comprises an aryl or an alkylary and wherein R2 is a C8H17C6H4- within Triton X100. Therefore it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the R1 from formula A as C8H17C6H4- as a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (B)). 
As to claim 10, modified Rossier discloses wherein, R3 is a phosphate ester group (formula A, column 5 lines 8-36; phoric acid moieties –OPO3H2; Chalilpoyil; column 2 lines 30-50; Rossier when y=2 and M=H).  
As to claim 11, modified Rossier discloses wherein, R2 is ethylene (formula A, column 5 lines 8-36; -CH2CH2-; Chalilpoyil; column 2 lines 30-50; Rossier Et is ethylene), Y is O (formula A, column 5 lines 8-36; O; Chalilpoyil; column 2 lines 30-50; Rossier), R1 is a phenylalkyl group (formula A, column 5 lines 8-36; alkylary; Chalilpoyil; column 2 lines 30-50;phenyl, Rossier), and R3 is a phosphate ester group (formula A, column 5 lines 8-36; phoric acid moieties –3H2; Chalilpoyil). For Chalilpoyil, while alkylary or aryl is not necessarily, a phenylalkyl group as it does not specifically discloses the six carbon ring. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the alkylary or aryl have a six carbon ring given a finite number of options (see MPEP 2143 I E). Further, Chalilpoyil discloses the surfactant in formula B, wherein R2 comprises an aryl or an alkylary and wherein R2 is a C8H17C6H4- within Triton X100. Therefore it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the R1 from formula A as C8H17C6H4- as a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (B)).
As to claim 12, modified Rossier discloses wherein, the long-chain surfactant has the structure

    PNG
    media_image1.png
    89
    356
    media_image1.png
    Greyscale

(formula A, column 5 lines 8-36; Chalilpoyil; to further explain when R1 is a alkylaryl (for the formula A of Chalilpoyil), R2 is ethylene i.e. –CH2-CH2- for formula A of Chalilpoyil, n is 35, X1 is phoric acid moieties –OPO3H2). Chalilpoyil discloses the surfactant in formula B, wherein R2 comprises an aryl or an alkylary and wherein R2 is a C8H17C6H4- within Triton X100. Therefore it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the R1 from formula A as C8H17C6H4
As to claim 13, modified Rossier discloses wherein, the anode comprises the long-chain surfactant (abstract and column 4 lines 18-39, Chalilpoyil; column 2 lines 50-65, Rossier). 
As to claim 14, modified Rossier discloses wherein the separator comprises the long-chain surfactant (column 2 lines 50-65; Rossier). 
As to claim 15, modified Rossier discloses to wherein the electrochemical cell is a primary cell (column 1 lines 14-25; Rossier). Alternatively, it would have been obvious to one of ordinary skill within the art at the time of the effective to have the cell be a primary cell given a finite number of options i.e. a primary cell or a secondary cell (see MPEP 2143 I E). 
As to claim 16, modified Rossier discloses wherein, the electrochemical cell is a secondary cell (column 1 lines 14-25; Rossier). Alternatively, it would have been obvious to one of ordinary skill within the art at the time of the effective to have the cell be a secondary cell given a finite number of options i.e. a primary cell or a secondary cell (see MPEP 2143 I E). 
As to claim 27, modified Rossier does not specifically state wherein, wherein the electrochemical cell has a specific capacity or runtime that is greater than that of a similar alkaline electrochemical cell which lacks a long-chain surfactant. However, modified Rossier discloses the same structure as the instant claimed invention and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I).   
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
The applicant argues that it would not have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the number “n” as a result effective variable as the prior art does not discloses the number “n” as a result effective variable. Thus, the examiner has removed the obviousness statement and replaced it with MPEP 2143 I E and 2144.04 IV A. Please see above.
The applicants second arguments is directed to criticality and unexpected results. The applicant points to the instant specification Example 1 paragraphs [0078]-[0081] and [0088]. The examiner does not contest the criticality and unexpected results of the instant specification. However, per MPEP 716.02 (d) criticality and unexpected results have to be commensurate in scope with the instant claimed invention. As an initial matter, the criticality as discussed by the applicant is pointing to is a very specific polymer. Claim 1 is much more broad then the specific polymer, therefor the criticality and unexpected results are not commensurate in scope with the instant claimed invention. Secondly, the applicant argues the weight of surfactant and the length of the surfactant. However, the instant claimed invention never claims a weight percentage of the surfactant within the components. Therefore, until the instant claimed invention is commensurate in scope with the criticality of the instant specification the applicant is not awarded the criticality and unexpected results. Please see MPEP 716.02 for all the requirements of criticality and unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/061276 formula 2. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724